UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES☒ NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated Filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES☐ NO☒ Number of shares of Class A Common Stock, $0.01 par value, outstanding as of May 9, 2017: 27,149,480. GulfMark Offshore, Inc. Index Page Number Part I. Financial Information Item 1 Financial Statements 6 Unaudited Condensed Consolidated Balance Sheets 6 Unaudited Condensed Consolidated Statements of Operations 7 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 8 Unaudited Condensed Consolidated Statement of Stockholders’ Equity 9 Unaudited Condensed Consolidated Statements of Cash Flows 10 Notes to the Unaudited Condensed Consolidated Financial Statements 11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 40 Item 4 Controls and Procedures 40 Part II. Other Information Item 1A Risk Factors 41 Item 6 Exhibits 49 Signatures 50 Exhibit Index 51 2 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain or be identified by the words “expect,” “intend,” “plan,” “predict,” “anticipate,” “estimate,” “believe,” “should,” “could,” “may,” “might,” “will,” “project,” “forecast,” “budget” and similar expressions. In addition, any statement concerning future financial performance (including, without limitation, future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible actions taken by or against us, which may be provided by management, are also forward-looking statements as so defined. Statements made by us in this report that contain forward-looking statements may include, but are not limited to, information concerning our possible or assumed future results of operations and statements about the following subjects: ● our ability to continue as a going concern; ● the potential need to seek bankruptcy protection; ● covenant compliance and availability of borrowings under our revolving credit facilities; ● financing plans, any potential debt restructuring or refinancing and access to sources of liquidity; ● the entry into and terms of any potential restructuring support agreement, backstop commitment agreement or other agreement relating to a potential restructuring; ● tax planning; ● market conditions and the effect of such conditions on our future results of operations; ● demand for marine supply and transportation services; ● supply of vessels and companies providing services; ● future capital expenditures and budgets for capital and other expenditures; ● sources and uses of and requirements for financial resources; ● market outlook; ● operations outside the United States; ● contractual obligations; ● cash flows and contract backlog; ● timing and cost of completion of vessel upgrades, construction projects and other capital projects; ● asset impairments and impairment evaluations; ● assets held for sale; ● business strategy; ● growth opportunities; ● competitive position; ● expected financial position; ● interest rate and foreign exchange risk; ● debt levels and the impact of changes in the credit markets and credit ratings for our debt; ● timing and duration of required regulatory inspections for our vessels; ● plans and objectives of management; ● effective date and performance of contracts; ● outcomes of legal proceedings; 3 ● compliance with applicable laws; ● declaration and payment of dividends; and ● availability, limits and adequacy of insurance or indemnification. These types of statements are based on current expectations about future events and inherently are subject to certain risks, uncertainties and assumptions, many of which are beyond our control, which could cause actual results to differ materially from those expected, projected or expressed in forward-looking statements. It should be understood that it is not possible to predict or identify all risks, uncertainties and assumptions. These risks, uncertainties and assumptions include, among others, the following: ● the risk factors discussed in PartI, Item1A “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2016 and in Part II, Item 1A of this report; ● operational risk; ● significant and sustained or additional declines in oil and natural gas prices; ● sustained weakening of demand for our services; ● general economic and business conditions; ● the business opportunities that may be presented to and pursued or rejected by us; ● insufficient access to sources of liquidity; ● changes in law or regulations including, without limitation, changes in tax laws; ● fewer than anticipated deepwater and ultra-deepwater drilling units operating in the Gulf of Mexico, the North Sea, offshore Southeast Asia or in other regions in which we operate; ● unanticipated difficulty in effectively competing in or operating in international markets; ● the level of fleet additions by us and our competitors that could result in overcapacity in the markets in which we compete; ● advances in exploration and development technology; ● dependence on the oil and natural gas industry; ● drydocking delays or cost overruns on construction projects or insolvency of shipbuilders; ● inability to accurately predict vessel utilization levels and day rates; ● lack of shipyard or equipment availability; ● unanticipated customer suspensions, cancellations, rate reductions or non-renewals; ● uncertainty caused by the ability of customers to cancel some long-term contracts for convenience; ● further reductions in capital expenditure budgets by customers; ● ongoing capital expenditure requirements; ● uncertainties surrounding deepwater permitting and exploration and development activities; ● risks relating to compliance with the Jones Act, including the repeal or administrative weakening of the Jones Act or changes in the interpretation of the Jones Act related to the U.S. citizenship qualification; ● uncertainties surrounding environmental and government regulations that could result in reduced exploration and production activities or that could increase our operations costs and operating requirements; ● catastrophic or adverse sea or weather conditions; 4 ● risks of foreign operations, risk of war, sabotage, piracy, cyber-attack or terrorism; ● public health threats; ● disagreements with our joint venture partners; ● assumptions concerning competition; ● risks relating to leverage, including potential difficulty in maintaining compliance with covenants in our material debt or other obligations or in obtaining covenant relief from lenders or other contract parties; ● risks of currency fluctuations; and ● the shortage of or the inability to attract and retain qualified personnel. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. There can be no assurance that we have accurately identified and properly weighed all of the factors that affect market conditions and demand for our vessels, that the information upon which we have relied is accurate or complete, that our analysis of the market and demand for our vessels is correct or that the strategy based on such analysis will be successful. The risks and uncertainties included here are not exhaustive. Other sections of this report and our other filings with the Securities and Exchange Commission, or SEC, include additional factors that could adversely affect our business, results of operations and financial performance. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements. Forward-looking statements included in this report are based only on information currently available to us and speak only as of the date of this report. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement to reflect any change in our expectations or beliefs with regard to the statement or any change in events, conditions or circumstances on which any forward-looking statement is based. In addition, in certain places in this report, we may refer to reports published by third parties that purport to describe trends or developments in energy production and drilling and exploration activity. We do so for the convenience of our investors and potential investors and in an effort to provide information available in the market intended to lead to a better understanding of the market environment in which we operate. We specifically disclaim any responsibility for the accuracy and completeness of such information and undertake no obligation to update such information. 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands, except par value amounts) ASSETS Current assets: Cash and cash equivalents $ 28,141 $ 8,822 Trade accounts receivable, net of allowance for doubtful accounts of $3,048 and $2,482, respectively 18,916 22,043 Other accounts receivable 8,828 7,650 Inventory 7,442 7,465 Prepaid expenses 6,189 3,799 Other current assets 1,837 3,110 Total current assets 71,353 52,889 Vessels, equipment, and other fixed assetsat cost, net of accumulated depreciation of $479,146 and $468,817, respectively 1,001,788 970,522 Construction in progress 1,367 24,698 Deferred costs and other assets 2,063 5,794 Total assets $ 1,076,571 $ 1,053,903 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long term debt $ 546,044 $ 483,326 Accounts payable 10,204 11,666 Income and other taxes payable 2,991 3,678 Accrued personnel costs 10,224 9,109 Accrued interest expense 15,367 8,163 Other accrued liabilities 6,313 9,305 Total current liabilities 591,143 525,247 Long-term income taxes: Deferred income tax liabilities 124,300 58,094 Other income taxes payable 18,680 17,768 Other liabilities 3,008 3,173 Stockholders' equity: Preferred stock, $0.01 par value; 2,000 shares authorized; no shares issued - - Class A Common Stock, $0.01 par value; 60,000 shares authorized; 29,080 and 29,104 shares issued and 27,021 and 27,122 outstanding, respectively; Class B Common Stock $0.01 per value; 60,000 shares authorized; no shares issued 287 278 Additional paid-in capital 409,346 411,983 Retained earnings 122,322 241,207 Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost ) ) Deferred compensation expense 9,195 9,135 Total stockholders' equity 339,440 449,621 Total liabilities and stockholders' equity $ 1,076,571 $ 1,053,903 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (In thousands, except per share amounts) Revenue $ 24,359 $ 38,794 Costs and expenses: Direct operating expenses 19,175 23,735 Drydock expense 2,902 827 General and administrative expenses 15,431 9,788 Depreciation and amortization 13,570 16,039 Impairment charges - 116,657 Loss on sale of assets and other 5,273 4 Total costs and expenses 56,351 167,050 Operating loss ) ) Other income (expense): Interest expense ) ) Interest income 7 40 Gain on extinguishment of debt - 10,120 Foreign currency gain (loss) and other ) ) Total other income (expense) ) 1,719 Loss before income taxes ) ) Income tax (expense) benefit ) 35,355 Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic 25,300 24,893 Diluted 25,300 24,893 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three Months Ended March 31, (In thousands) Net loss $ ) $ ) Comprehensive income: Foreign currency translation gain 6,566 3,258 Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 8 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2017 (In thousands) Common Stock Additional Paid- In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Deferred Compen- sation Expense Total Stockholders' Equity Shares Share Value Balance at December 31, 2016 $ 278 $ 411,983 $ 241,207 $ ) ) $ ) $ 9,135 $ 449,621 Net loss - - ) - ) Issuance of common stock and other 9 2,100 - 2,109 Treasury stock - 6 4,766 - 4,766 Deferred compensation plan - ) - - ) ) 60 ) Stock compensation tax adjustment - - 5,930 - 5,930 Translation adjustment - - - 6,566 - - - 6,566 Balance at March 31, 2017 $ 287 $ 409,346 $ 122,322 $ ) ) $ ) $ 9,195 $ 339,440 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 9 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 13,570 16,039 Loss on sale of assets 5,273 - Amortization of stock-based compensation 1,112 1,498 Amortization and write-off of deferred financing costs 10,283 806 Impairment - 116,657 Provision for doubtful accounts receivable, net of write-offs 546 23 Gain on extinguishment of debt - ) Deferred income tax expense (benefit) 73,216 ) Foreign currency transaction (gain) loss 298 ) Change in operating assets and liabilities: Accounts receivable 1,558 12,859 Prepaids and other ) 659 Accounts payable ) 2,573 Other accrued liabilities and other 10,126 ) Net cash (used in) provided by operating activities ) 100 Cash flows from investing activities: Purchases of vessels, equipment and other fixed assets ) ) Proceeds from disposition of vessels and equipment 3,000 29 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings under revolving loan facility 58,468 15,000 Repayments of borrowings under revolving loan facility ) - Repayment of Senior Notes - ) Debt issuance costs ) ) Proceeds from issuance of stock - 121 Net cash provided by financing activities 52,169 4,472 Effect of exchange rate changes on cash ) 329 Net increase (decrease) in cash and cash equivalents 19,319 ) Cash and cash equivalents at beginning of period 8,822 21,939 Cash and cash equivalents at end of period $ 28,141 $ 19,669 Supplemental cash flow information: Interest paid, net of interest capitalized $ 756 $ 15,353 Income taxes paid, net 613 449 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 10 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GENERAL INFORMATION Organization and Nature of Operations The condensed consolidated financial statements of GulfMark Offshore, Inc. and its subsidiaries included herein have been prepared by us without audit, pursuant to the rules and regulations of the SEC. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to GulfMark Offshore, Inc. and its subsidiaries. Certain information relating to our organization and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP, has been condensed or omitted in this Quarterly Report on Form 10-Q pursuant to such rules and regulations. However, we believe that the disclosures herein are adequate to make the information presented not misleading. The consolidated balance sheet as of December 31, 2016 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. It is recommended that these financial statements be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2016. In the opinion of management, all adjustments, which include reclassification and normal recurring adjustments necessary to present fairly the unaudited condensed consolidated financial statements for the periods indicated, have been made. All significant intercompany accounts have been eliminated. Certain reclassifications of previously reported information may be made to conform to current year presentation. We provide offshore marine support and transportation services primarily to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport materials, supplies and personnel to offshore facilities, as well as move and position drilling structures. The majority of our operations are conducted in the North Sea, offshore Southeast Asia and the Americas. We also operate our vessels in other regions to meet our customers’ requirements. Earnings Per Share Basic Earnings Per Share, or EPS, is computed by dividing net income (loss) by the weighted average number of shares of Class A Common Stock outstanding during the period. Diluted EPS is computed using the treasury stock method for Class A Common Stock equivalents. (2) STATUS OF DISCUSSIONS WITH LENDERS AND NOTEHOLDERS We continued to incur significant losses from operations and had negative cash flows from operating activities for the quarter ended March 31, 2017. We expect to continue to incur losses from operations and generate negative cash flows from our operating activities. These expectations and other liquidity risks described in this report raise substantial doubt about whether we will be able to meet our obligations as they become due within one year after the date of this report. 11 We are highly leveraged and had approximately $546.0 million of debt as of March 31, 2017, including $429.6 million outstanding under our unsecured 6.375% senior notes due 2022, or Senior Notes, $72.0 million outstanding under our secured Multicurrency Facility Agreement, dated as of September 26, 2014, as amended, supplemented and/or restated from time to time, with The Royal Bank of Scotland plc, as agent for the lenders, or the Multicurrency Facility Agreement, and $44.4 million outstanding under our secured NOK 600,000,000 Secured Revolving Credit Facility Agreement, dated December 27, 2012, as amended, supplemented and/or restated from time to time, with DNB Bank ASA, or the Norwegian Facility Agreement. See Note 5. Our revolving credit facilities and the indenture governing our Senior Notes contain certain financial and other covenants that are described below in Note 5. At March 31, 2017, we had approximately $28.1 million of cash on hand. As of May 9, 2017, we had approximately $17.4 million of cash on hand. We are prohibited from borrowing under our Multicurrency Facility Agreement and Norwegian Facility Agreement without the consent of the respective agent or lenders thereunder. We did not pay the $13.7 million interest payment due March 15, 2017 on our Senior Notes. Our failure to pay this amount on April 14, 2017 within the 30-day grace period to make such payment results in an event of default under the indenture governing the Senior Notes, which results in a cross-default under the Multicurrency Facility Agreement and the Norwegian Facility Agreement. While the event of default is continuing under the indenture governing the Senior Notes, the trustee under the indenture or holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes to be due and payable immediately. While the event of default is continuing under the Multicurrency Facility Agreement, the agent thereunder may (and shall if so directed by the majority lenders thereunder), by notice to our Company, declare the loans thereunder, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. While the event of default is continuing under the Norwegian Facility Agreement, the lender thereunder may (and shall if so directed by the majority lenders thereunder), by notice to the borrower thereunder, declare the facility, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. On April 14, 2017, we entered into a Forbearance Agreement, or Senior Notes Forbearance Agreement, by and among our Company and certain beneficial owners and/or investment advisors or managers of discretionary accounts for the holders or beneficial owners, or the Holders, of in excess of 50% of the aggregate principal amount of Senior Notes outstanding. Pursuant to the Senior Notes Forbearance Agreement, among other provisions, each Holder agrees that during the “Forbearance Period,” subject to certain conditions precedent and continuing conditions, it will not enforce, or otherwise take any action to direct enforcement of, any of the rights and remedies available to the Holders or the trustee under the indenture or the Senior Notes or otherwise, including, without limitation, any action to accelerate, or join in any request for acceleration of, the Senior Notes under the indenture or the Senior Notes, solely with respect to our failure to make the interest payment due on March 15, 2017 on the Senior Notes. As defined in the Senior Notes Forbearance Agreement, the “Forbearance Period” continued until April 28, 2017 and the occurrence of any of the specified early termination events described therein. On April 28, 2017, we entered into an amendment to the Senior Notes Forbearance Agreement that extended the Forbearance Period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events described therein. 12 On March 8, 2017, we entered into an agreement with the agent under our Multicurrency Facility Agreement pursuant to which the lenders extended additional revolving loans in the aggregate principal amount of $10.0 million. The agreement prohibits us from requesting any additional loans under the Multicurrency Facility Agreement without the prior written consent of the agent (acting upon the instruction of all the lenders following unanimous consent). The report from our independent registered public accounting firm on our consolidated financial statements for the year ended December 31, 2016 included an uncertainty paragraph that arises from the substantial doubt about our ability to continue as a going concern. Our failure to deliver an unqualified audit opinion from our auditors that is not subject to a going concern or like qualification or exception constitutes an event of default under the Multicurrency Facility Agreement, which allows the lenders thereunder to cancel their commitments, accelerate the indebtedness thereunder and exercise remedies with respect to the collateral securing the Multicurrency Facility Agreement, the effect of which likewise is to cause a cross-default under our Norwegian Facility Agreement permitting the lenders thereunder to cancel their commitments, accelerate the indebtedness thereunder and exercise remedies with respect to the collateral securing the Norwegian Facility Agreement unless a waiver or forbearance is received from the lenders under the Multicurrency Facility Agreement. If the indebtedness under either the Multicurrency Facility Agreement or the Norwegian Facility Agreement is accelerated, it would, subject to a fifteen-business day cure period, constitute an event of default under the indenture governing our Senior Notes. On March 14, 2017, we entered into a support agreement, or RBS Support Agreement, with the agent under the Multicurrency Facility Agreement in which the lenders agreed to waive the existing or anticipated defaults or events of default under the Multicurrency Facility Agreement listed in the RBS Support Agreement and forbear from exercising rights or remedies under the related finance documents as a result therefrom, for a limited support period. On April 14, 2017, we entered into an extension agreement, or the RBS Extension Agreement, with the agent under the Multicurrency Facility Agreement that extended the forbearance period until the earlier of April 28, 2017 and the occurrence of any of the specified early termination events listed in the RBS Support Agreement. The RBS Extension Agreement also amended the list of defaults and events of default to include certain additional forbearance defaults and events of default. On April 28, 2017, we entered into a second extension agreement with the agent under the Multicurrency Facility Agreement that extended the forbearance period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events listed in the RBS Support Agreement. On March 17, 2017, we entered into an agreement with the lender under our Norwegian Facility Agreement pursuant to which the lender extended additional revolving loans in the aggregate principal amount of $10.0 million. The agreement prohibits us from requesting any additional loans under the Norwegian Facility Agreement without the prior written consent of the lenders. In addition, pursuant to the agreement we pledged all issued shares of our subsidiary that is the borrower under the Norwegian Facility Agreement to the Norwegian Lender as additional security for the borrower’s obligations under the Norwegian Facility Agreement. On April 14, 2017, we entered into a support agreement, or DNB Support Agreement, relating to the Norwegian Facility Agreement with the lender thereunder. Pursuant to the DNB Support Agreement, the lender under the Norwegian Facility Agreement agreed to abstain from exercising any rights or remedies under the Norwegian Facility Agreement as a result of such defaults or events of default specified in the DNB Support Agreement until the earlier of April 28, 2017 or the occurrence of any of the early termination events as described in the DNB Support Agreement. On April 28, 2017, we entered into an extension agreement with the lender under the Norwegian Facility Agreement that extended such forbearance period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events described in the DNB Support Agreement. 13 As a result of the matters discussed above, as well as the continued downturn in the oil and gas industry and the decrease in offshore oil and natural gas exploration activities, among others, there exists substantial doubt whether we will be able to continue as a going concern. We are continuing to engage in negotiations and discussions with holders of our indebtedness regarding the terms of a financial restructuring, however there is no assurance that we will be able to complete a restructuring with our creditors. If lenders or noteholders accelerate our outstanding indebtedness, our borrowings will become immediately payable and we will not have sufficient liquidity to repay those accelerated amounts. If we are unable to reach an agreement with lenders and noteholders to address any such defaults, we would likely pursue a full-range of strategic and refinancing alternatives, including a private restructuring of our indebtedness, additional debt or equity financing, assets sales, or a filing under chapter 11 of the U.S. Bankruptcy Code, which could include a restructuring of our various debt obligations. Although we have not entered into any written or binding restructuring agreement as of the date of this report, w e have reached an agreement in principle with holders, or the Noteholders, of approximately 47% of the aggregate outstanding principal amount of our Senior Notes, to support a restructuring, which we refer to as the restructuring support agreement or the RSA, on the terms of a plan of reorganization, or the Plan. Thenegotiated terms of the RSA contemplate that we will file for voluntary relief under chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court in the District of Delaware, or the Bankruptcy Court, on or before May 21, 2017. The RSA also contemplates that, among other things, the Company will commence a $125 million rights offering, or the Rights Offering. We have also reached an agreement in principle with the Noteholders on a backstop commitment agreement, or the Backstop Commitment Agreement, pursuant to which certain of the Noteholders, or, collectively, the Commitment Parties, will agree to backstop the Rights Offering. Both the RSA and the Backstop Commitment Agreement are subject to the negotiation, execution and delivery of definitive documents. There can be no assurance, however, that we will be able to complete a restructuring with our creditors. Our consolidated financial statements as of and for the quarter ended March 31, 2017 have been prepared assuming we will continue as a going concern, which contemplates continuity of operations, realization of assets and the satisfaction of liabilities in the normal course of business for the twelve-month period following the date of the consolidated financial statements. However, for the reasons described herein, indebtedness with the stated maturities as summarized in Note 5 is classified as a current liability at March 31, 2017 and at December 31, 2016. (3) IMPAIRMENT CHARGES Long-Lived Asset Impairment Our tangible long-lived assets consist primarily of vessels and construction-in-progress. We review l ong-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. We assess potential impairment by comparing the carrying values of the long-lived assets to the undiscounted cash flows expected to be received from those assets. If impairment is indicated, we determine the amount of impairment expense by comparing the carrying value of the long-lived assets with their fair market value. We base our u ndiscounted cash flow estimates on, among other things, historical results adjusted to reflect the best estimate of future operating performance. We obtain estimates of fair value of our vessels from independent appraisal firms. Management’s assumptions are an inherent part of our asset impairment evaluation, and the use of different assumptions could produce results that differ from those reported. 14 Beginning in late 2014, oil prices declined significantly. Prices continued to decline throughout 2015 and into 2016, reaching a low of less than $30 per barrel in the first quarter of 2016. Prices recovered over the remainder of 2016, stabilizing at over $40 per barrel for much of the second and third quarters of 2016 and further increasing to over $50 per barrel in the fourth quarter of 2016. However, prices continue to be volatile and are subject to significant uncertainty. The lower price environment impacted the operational plans for oil companies beginning in late 2014 and consequently adversely affected the drilling and support service sector. The decrease in day rates and utilization for offshore vessels has been significant. In addition, the independent appraisal firms have lowered the fair value estimates related to our vessels in each quarter since the fourth quarter of 2014. As a result of these factors, we have performed a number of reviews for impairment since the fourth quarter of 2014. Based on the triggering events discussed above, we performed an evaluation for impairment for the quarter ended March 31, 2016 and determined that the carrying values of certain of our long-lived asset groups in the Americas and in Southeast Asia were greater than the related undiscounted expected future cash flows. We compared the carrying values of the long-lived asset groups to the fair value provided by the independent appraisal firms and recorded $114.1 million of impairment charges in the first quarter of 2016. The impairment charge consisted of $94.5 million in connection with our long-lived assets in the U.S. Gulf of Mexico, which is part of our Americas segment and included vessels under construction, and $19.6 million in connection with our Southeast Asia segment. We also performed an evaluation for impairment for each of our asset groups in the first quarter of 2017, but determined that the undiscounted expected future cash flows were greater than the carrying value in each group and concluded that no further impairment was indicated. We will continue to monitor the industry for triggering events that could indicate additional impairment. Vessel Component Impairment We have vessel components in our North Sea and Southeast Asia segments that we intend to sell. Based on third party valuations, in the first quarter of 2016 we recorded impairment expense related to these assets totaling $2.6 million, consisting of $2.0 million in the North Sea and $0.6 million in Southeast Asia. VESSEL ACQUISITIONS AND DISPOSITIONS Interest is capitalized in connection with the construction of vessels. During the three months ended March 31, 2017 and March 31, 2016, we capitalized $0.1 million and $1.1 million of interest, respectively. 15 In the first quarter of 2016, we had two vessels under construction in the U.S. that were significantly delayed. In March 2016, we resolved certain matters under dispute with the shipbuilder and reset the contract schedules so that we would take delivery of the first vessel in mid-2016 and the second vessel in mid-2017, at which time a final paymentof $26.0 million would be due. We took delivery of the first of these vessels during the second quarter of 2016. Under the settlement, we can elect not to take delivery of the second vessel and forego the final payment, in which case the shipbuilder will retain the vessel. On May 8, 2017, we advised the shipbuilder that we have elected not to take delivery. We have no other vessels under construction as of March 31, 2017. During the first quarter of 2017 we took delivery of a vessel built in Norway and paid a final installment on delivery of 195.0 million NOK (approximately $23.1 million). The following tables illustrate the details of vessels sold and vessels added: Vessel Additions Since December 31, 2016 Year Length Month Vessel Region T ype Built (feet) BHP DWT Delivered North Barents N. Sea LgPSV 2017 11,935 4,700 Jan-17 Vessels Disposed of Since December 31, 2016 Year Length Month Vessel Region Type(2) Built (feet) BHP DWT Disposed Mako Americas FSV Mar-17 Tiger Americas FSV Mar-17 (1) LgPSV - Large Platform Supply Vessel (2) FSV - Fast Supply Vessel (3) BHP - Brake Horsepower (4) DWT - Deadweight Tons (5 ) DEBT Our debt at March 31, 2017 and December 31, 2016 consisted of the following: March 31, December 31, (In thousands) Senior Notes Due 2022 $ 429,640 $ 429,640 Multicurrency Facility Agreement 72,000 49,000 Norwegian Facility Agreement 44,404 11,157 546,044 489,797 Debt Premium - 423 Debt Issuance Costs Associated with the Senior Notes - ) Total $ 546,044 $ 483,326 16 The following is a summary of scheduled debt maturities by year: Year Debt Maturity (In thousands) - - 116,404 - - Thereafter 429,640 Total $ 546,044 Our consolidated financial statements as of and for the three months ended March 31, 2017 have been prepared assuming we will continue as a going concern, which contemplates continuity of operations, realization of assets and the satisfaction of liabilities in the normal course of business for the twelve-month period following the date of the consolidated financial statements. However, for the reasons described in Note 2, indebtedness with the stated maturities as summarized above is classified as a current liability at March 31, 2017 and at December 31, 2016. Senior Notes Due 2022 In Marchand December 2012, we issued $500.0 million aggregate principal amount of 6.375% Senior Notes due 2022. Interest on the Senior Notes is payable semi-annually on March15 and September15. On and after March15, 2017, we may redeem some or all of the Senior Notes at the redemption prices (expressed as percentages of principal amount) equal to 103.188% for the twelve-month period beginning March15, 2017, 102.125% for the twelve-month period beginning March15, 2018, 101.063% for the twelve-month period beginning March15, 2019 and 100.000% beginning March15, 2020 and thereafter, plus accrued and unpaid interest to the redemption date. In conjunction with the Senior Notes offering, we incurred a total of $12.7 million in debt issuance costs, of which $6.7 million remainedunamortized at March 31, 2017. We also sold the Senior Notes at a premium, of which $0.4 million remained unamortized at March 31, 2017. As of March 31, 2017, based on negotiations that were underway with holders of our Senior Notes, it became evident that the restructuring of our capital structure would not include a restructuring of the Senior Notes, and that the Senior Notes, as demand obligations would not be repaid under the terms of the Senior Note indentures in the ordinary course of business. As a result, on March 31, 2017, we accelerated the amortization of the debt premium and debt issuance costs, fully amortizing such amounts as of March 31, 2017. In December 2015, we repurchased in the open market $1.0 million face value of the Senior Notes leaving $499.0 million aggregate principal amount of the Senior Notes outstanding at December 31, 2015. In the first quarter 2016, we repurchased in the open market $20.0 million face value of Senior Notes leaving $479.0 million outstanding at March 31, 2016. We recorded a gain totaling approximately $10.1 million upon the repurchase of Senior Notes in the first quarter of 2016, which gain is included in other income and expense in our consolidated statements of operations. In the year ended December 31, 2016, we repurchased in the open market a total of $69.4 million face value of the Senior Notes and recorded gains totaling approximately $35.9 million. The 2015 and 2016 open market repurchases reduced the face value of Senior Notes outstanding to $429.6 million. 17 At March 31, 2017, the fair value of the Senior Notes, based on quoted market prices, was approximately $212.7 million compared to a carrying amount of $429.6 million. The effective interest rate on the Senior Notes, adjusted for the premium and debt issuance costs, is 6.73%. We did not pay the $13.7 million interest payment due March 15, 2017 on our Senior Notes. Our failure to pay this amount on April 14, 2017 within the 30-day grace period to make such payment results in an event of default under the indenture governing the Senior Notes, which results in a cross-default under the Multicurrency Facility Agreement and the Norwegian Facility Agreement. While the event of default is continuing under the indenture governing the Senior Notes, the trustee under the indenture or holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes to be due and payable immediately. While the event of default is continuing under the Multicurrency Facility Agreement, the agent thereunder may (and shall if so directed by the majority lenders thereunder), by notice to our Company, declare the loans thereunder, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. While the event of default is continuing under the Norwegian Facility Agreement, the lender thereunder may (and shall if so directed by the majority lenders thereunder), by notice to the borrower thereunder, declare the facility, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. On April 14, 2017, we entered into the Senior Notes Forbearance Agreement, by and among our Company and certain beneficial owners and/or investment advisors or managers of discretionary accounts for the holders or beneficial owners, or the Holders, of in excess of 50% of the aggregate principal amount of Senior Notes outstanding. Pursuant to the Senior Notes Forbearance Agreement, among other provisions, each Holder agrees that during the “Forbearance Period,” subject to certain conditions precedent and continuing conditions, it will not enforce, or otherwise take any action to direct enforcement of, any of the rights and remedies available to the Holders or the trustee under the indenture or the Senior Notes or otherwise, including, without limitation, any action to accelerate, or join in any request for acceleration of, the Senior Notes under the indenture or the Senior Notes, solely with respect to our failure to make the interest payment due on March 15, 2017 on the Senior Notes. As defined in the Senior Notes Forbearance Agreement, the “Forbearance Period” continued until the earlier of April 28, 2017 and the occurrence of any of the specified early termination events described therein. On April 28, 2017, we entered into an amendment to the Senior Notes Forbearance Agreement that extended the Forbearance Period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events described therein. Multicurrency Facility Agreement We are party to the senior secured, revolving Multicurrency Facility Agreement among GulfMark Offshore, Inc., as guarantor, one of our indirect wholly-owned subsidiaries, GulfMark Americas, Inc., as the Borrower, a group of financial institutions as the lenders and the Royal Bank of Scotland plc, as agent for the lenders, and the other parties thereto. The Multicurrency Facility Agreement has a scheduled maturity date of September 26, 2019 and, as amended, commits the lenders to provide revolving loans of up to $100.0 million at any one time outstanding, subject to certain terms and conditions set forth in the Multicurrency Facility Agreement, and contains a sublimit of $25.0 million for swingline loans and a sublimit of $5.0 million for the issuance of letters of credit. Revolving loans drawn under the Multicurrency Facility Agreement and denominated in U.S. Dollars accrue interest at the London Interbank Offered Rate, or LIBOR, plus an applicable margin which may range from 2.75% to 4.00%, while swingline loans drawn under the Multicurrency Facility Agreement accrue interest at the alternate base rate. The applicable margin is determined by reference to the capitalization ratio calculated as of the last day of the most recent fiscal quarter. The applicable interest rate for overdue amounts increases by an additional 2.00%. The fee for unused commitments is 1.25% per annum. We are subject to certain financial and other covenants and other obligations under the Multicurrency Facility Agreement. Please see Note 6 to our consolidated financial statements included in Part II, Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2016 for additional information regarding the obligations under our Multicurrency Facility Agreement. 18 We had unamortized fees paid to the arrangers, the agent and the security trustee totaling $2.3 million at March 31, 2017, which fees were amortized into interest cost on a straight-line basis over the life of the Multicurrency Facility Agreement. As of March 31, 2017, based on negotiations that were underway with the lenders, it became evident that the restructuring of our capital structure would not include a restructuring of the Multicurrency Facility Agreement , and that the Multicurrency Facility Agreement , as a demand obligation would not be repaid under the terms of the Multicurrency Facility Agreement in the ordinary course of business. As a result, on March 31, 2017, we accelerated the amortization of debt issuance costs, fully amortizing such amounts as of March 31, 2017. The Multicurrency Facility Agreement is secured by 24 vessels owned by the Borrower. The collateral that secures the loans under the Multicurrency Facility Agreement may also secure all of the Borrower’s obligations under any hedging agreements between the Borrower and any lender or other hedge counterparty to the Multicurrency Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Borrower arising under the Multicurrency Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Borrower arising under any hedging arrangements. At March 31, 2017, we had $72.0 million borrowed and outstanding under the Multicurrency Facility Agreement. The weighted average interest rate on our outstanding borrowings under the Multicurrency Facility Agreement was 4.62%. On March 8, 2017, we entered into an agreement with the agent under our Multicurrency Facility Agreement pursuant to which the lenders extended additional revolving loans in the aggregate principal amount of $10.0 million on March 8, 2017. The agreement prohibits us from requesting any additional loans under the Multicurrency Facility Agreement without the prior written consent of the agent (acting upon the instruction of all the lenders following unanimous consent). The report from our independent registered public accounting firm on our consolidated financial statements for the year ended December 31, 2016 included an uncertainty paragraph that arises from the substantial doubt about our ability to continue as a going concern. Our failure to deliver an unqualified audit opinion from our auditors that is not subject to a going concern or like qualification or exception constitutes an event of default under the Multicurrency Facility Agreement, which allows the lenders thereunder to cancel their commitments, accelerate the indebtedness thereunder and exercise remedies with respect to the collateral securing the Multicurrency Facility Agreement, the effect of which likewise is to cause a cross-default under our Norwegian Facility Agreement permitting the lenders thereunder to cancel their commitments, accelerate the indebtedness thereunder and exercise remedies with respect to the collateral securing the Norwegian Facility Agreement unless a waiver or forbearance is received from the lenders under the Multicurrency Facility Agreement. If the indebtedness under either the Multicurrency Facility Agreement or the Norwegian Facility Agreement is accelerated, it would, subject to a 15-business day cure period, constitute an event of default under the indenture governing our Senior Notes. 19 On March 14, 2017, we entered into a support agreement, or RBS Support Agreement, with the agent under the Multicurrency Facility Agreement in which the lenders agreed to waive the existing or anticipated defaults or events of default under the Multicurrency Facility Agreement listed in the RBS Support Agreement and forbear from exercising rights or remedies under the related finance documents as a result therefrom, for a limited support period. On April 14, 2017, we entered into an extension agreement, or the RBS Extension Agreement, with the agent under the Multicurrency Facility Agreement that extended the forbearance period until the earlier of April 28, 2017 and the occurrence of any of the specified early termination events listed in the RBS Support Agreement. The RBS Extension Agreement also amended the list of defaults and events of default to include certain additional forbearance defaults and events of default. On April 28, 2017, we entered into a second extension agreement with the agent under the Multicurrency Facility Agreement that extended the forbearance period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events listed in the RBS Support Agreement. Norwegian Facility Agreement We are party to the senior secured revolving Norwegian Facility Agreement among GulfMark Offshore, Inc., as guarantor, one of our indirect wholly-owned subsidiaries, GulfMark Rederi AS, as the borrower, which we refer to as the Norwegian Borrower, and DNB Bank ASA, a Norwegian bank, as lead arranger and lender, which we refer to as the Norwegian Lender. The Norwegian Facility Agreement has a scheduled maturity date of September30, 2019 and commits the Norwegian Lender to provide loans of up to an aggregate principal amount of 600.0million NOK (or approximately $69.7 million at March 31, 2017) at any one time outstanding, subject to certain terms and conditions. Loans under the Norwegian Facility Agreement accrue interest at the Norwegian Interbank Offered Rate, or NIBOR, or, if the loan is denominated in U.S. Dollars, LIBOR, plus an applicable margin which may range from 2.50% to 4.00%, depending on the interest coverage ratio. During the continuance of an event of default, upon notice by the agent under the Norwegian Facility Agreement, the applicable interest rate increases by an additional 2.00%. The fee for unused commitments is 1.25% per annum. We are subject to certain financial and other covenants and other obligations under the Norwegian Facility Agreement. Please see Note 6 to our consolidated financial statements included in Part II, Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2016 for additional information regarding the obligations under our Norwegian Facility Agreement. We had unamortized fees paid to the arrangers, the agent and the security trustee totaling $1.1 million at March 31, 2017, which fees are being amortized into interest cost on a straight-line basis over the life of the Norwegian Facility Agreement. As of March 31, 2017, based on negotiations that were underway with the lenders, it became evident that the restructuring of our capital structure would not include a restructuring of the Norwegian Facility Agreement , and that the Norwegian Facility Agreement , as a demand obligation would not be repaid under the terms of the Norwegian Facility Agreement in the ordinary course of business. As a result, on March 31, 2017, we accelerated the amortization of debt issuance costs, fully amortizing such amounts as of March 31, 2017. 20 The Norwegian Facility Agreement is secured by seven vessels owned by our subsidiary GulfMark UK Ltd. and by four vessels of the Norwegian Borrower and our additional North Sea PSV which was delivered in January 2017. The collateral that secures the loans under the Norwegian Facility Agreement may also secure all of the Norwegian Borrower’s obligations under any hedging agreements between the Norwegian Borrower and the Norwegian Lender or other hedge counterparty to the Norwegian Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Norwegian Borrower arising under the Norwegian Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Norwegian Borrower arising under any hedging arrangements described above. At March 31, 2017, we had $44.4 million borrowed and outstanding under the Norwegian Facility Agreement. At December 31, 2016, the weighted average interest rate on our outstanding borrowings under the Norwegian Facility Agreement was 4.38%. On March 17, 2017, we entered into an agreement with the lender under our Norwegian Facility Agreement pursuant to which the lender extended additional revolving loans in the aggregate principal amount of $10.0 million on March 17, 2017. The agreement prohibits us from requesting any additional loans under the Norwegian Facility Agreement without the prior written consent of the lenders. In addition, pursuant to the agreement we pledged all issued shares of our subsidiary that is the borrower under the Norwegian Facility Agreement to the Norwegian Lender as additional security for the borrower’s obligations under the Norwegian Facility Agreement. On April 14, 2017, we entered into a support agreement, or DNB Support Agreement, relating to the Norwegian Facility Agreement with the lender thereunder. Pursuant to the DNB Support Agreement, the lender under the Norwegian Facility Agreement agreed to abstain from exercising any rights or remedies under the Norwegian Facility Agreement as a result of such defaults or events of default specified in the DNB Support Agreement until the earlier of April 28, 2017 or the occurrence of any of the early termination events as described in the DNB Support Agreement. On April 28, 2017, we entered into an extension agreement with the lender under the Norwegian Facility Agreement that extended such forbearance period until the earlier of May 12, 2017 and the occurrence of any of the specified early termination events described in the DNB Support Agreement. ( 6 ) INCOME TAXES Our estimated annual effective tax rate, adjusted for discrete tax items, is applied to interim periods’ pretax income (loss). Our estimated annual effective tax rate includes the recognition of a valuation allowance on our deferred tax assets. The tax effect of this recognition is a discrete item for the quarter of $84.6 million. In previous years, we determined to repatriate all future foreign earnings and $240.0 million of prior earnings of certain of our non-U.S. subsidiaries, thereby reducing our total permanently reinvested earnings. The change in our foreign repatriation strategy resulted in a non-cash tax charge of approximately $84.0 million. We have not provided for U.S. deferred taxes on the permanently reinvested earnings of approximately $555.1 million at March 31, 2017. The projected cash flows of our foreign operations is not sufficient to cover the permanently reinvested earnings without selling assets. We do not intend to liquidate any foreign assets to generate cash to remit to the U.S. parent. 21 If remaining permanently reinvested earnings were repatriated, the incremental U.S. tax would be approximately 35% based on current tax law. In addition, as of March 31, 2017, we had approximately $18.6 million of cash held by our foreign subsidiaries which would be subject to U.S. tax upon repatriation. ( 7 ) COMMITMENTS AND CONTINGENCIES We execute letters of credit, performance bonds and other guarantees in the normal course of business that ensure our performance or payments to third parties. The aggregate notional value of these instruments was $1.4 million at March 31, 2017 and $1.2 million at December 31, 2016. In the past, no significant claims have been made against these financial instruments. We believe the likelihood of demand for payment under these instruments is remote and expect no material cash outlays to occur from these instruments. We have contingent liabilities and future claims for which we have made estimates of the amount of the eventual cost to liquidate these liabilities or claims. These liabilities and claims may involve threatened or actual litigation where damages have not been specifically quantified but we have made an assessment of our exposure and recorded a provision in our accounts for the expected loss. We intend to defend these matters vigorously; however, litigation is inherently unpredictable, and the ultimate outcome or effect of such lawsuits and actions cannot be predicted with certainty. As a result, there can be no assurance as to the ultimate outcome of these lawsuits. Any claims against us, whether meritorious or not, could cause us to incur costs and expenses, require significant amounts of management time and result in the diversion of significant operations resources. Other claims or liabilities, including those related to taxes in foreign jurisdictions, may be estimated based on our experience in these matters and, where appropriate, the advice of outside counsel or other outside experts. Upon the ultimate resolution of the uncertainties surrounding our estimates of contingent liabilities and future claims, our future reported financial results will be impacted by the difference, if any, between our estimates and the actual amounts paid to settle the liabilities. In addition to estimates related to litigation and tax liabilities, other examples of liabilities requiring estimates of future exposure include contingencies arising out of acquisitions and divestitures. Our contingent liabilities are based on the most recent information available to us regarding the nature of the exposure. Such exposures may change from period to period based upon updated relevant facts and circumstances, which can cause the estimates to change. In the recent past, our estimates for contingent liabilities have been sufficient to cover the actual amount of our exposure. We do not believe that the outcome of these matters will have a material adverse effect on our business, financial condition, or results of operations. ( 8 ) NEW ACCOUNTING PRONOUNCEMENTS In May 2014, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update, or ASU, 2014-09, “Revenue from Contracts with Customers.” The ASU will replace most existing revenue recognition guidance in U.S. GAAP. The FASB subsequently issued ASU 2015-14 which delayed the effective date from January 1, 2017 until January 1, 2018. Early application is permitted only to the original effective date. The standard permits the use of either the retrospective or cumulative effect transition method. We are evaluating this standard in conjunction with the new lease standard (ASU 2016-02) discussed in the next paragraph. 22 In February 2016, the FASB issued ASU 2016-02, “Leases” to increase transparency and comparability among organizations by recognizing all leases on the balance sheet and disclosing key information about leasing arrangements. The main difference between current accounting standards and ASU 2016-02 is the recognition of assets and liabilities by lessees for those leases classified as operating leases under current accounting standards. The new standard is effective for fiscal years beginning after December 15, 2018. We are evaluating this standard in conjunction with the new revenue standard discussed in the previous paragraph. We intend to adopt the new revenue and lease standards on January 1, 2018. While we are continuing to assess all potential impacts of these standards, we expect our revenues related to the offshore marine support and transportation services to remain substantially unchanged. However, the actual revenue recognition treatment required under the new standards may be dependent on contract-specific terms and may vary in some instances. In addition, we anticipate that our revenues will be classified into two general categories – lease revenue and service revenue. The lease revenue will reflect the consideration earned while our vessels are being chartered to our customers while the service revenue component will be primarily composed of the services rendered by our crews that operate the vessels. In November 2015, the FASB issued ASU 2015-17, “Income Taxes.” Current accounting requires an entity to separate deferred income tax liabilities and assets into current and noncurrent amounts in a classified balance sheet. ASU 2015-17 requires that deferred tax liabilities and assets be classified as noncurrent in a classified balance sheet. We adopted this standard in the first quarter of 2017. This standard did not have a material effect on our financial condition or results of operations. In April 2016, the FASB issued ASU 2016-09, “Improvements to Employee Share-based Payments.” The ASU allows entities to record excess tax benefits or tax deficiencies as tax benefit or expense, allows entities to elect a methodology of using actual forfeitures instead of estimated forfeitures, and allows entities to withhold up to the maximum individual statutory tax rate without classifying the awards as liabilities. We adopted this standard in the first quarter of 2017. This standard did not have a material effect on our financial condition or results of operations. In August 2016, the FASB issued ASU 2016-15, “Statement of Cash Flows Classification of Certain Cash Receipts and Cash Payments.” The objective of the new standard is to eliminate diversity in practice related to the classification of certain cash receipts and payments by adding or clarifying guidance on eight classification issues related to the statement of cash flows: debt prepayment or debt extinguishment costs; settlement of zero-coupon bonds; contingent consideration payments made after a business combination; proceeds from the settlement of insurance claims; proceeds from the settlement of corporate-owned life insurance policies, including bank-owned life insurance policies; distributions received from equity method investees; beneficial interests in securitization transactions; and separately identifiable cash flows and application of the predominance principle. This standard is effective for annual and interim periods in fiscal years beginning after December 15, 2017. Early adoption is permitted. The standard should be applied retrospectively to all periods presented. We do not expect the adoption of this standard to have a material effect on our financial condition or results of operations. 23 In October 2016, the FASBissued ASU2016-16, “Income Taxes, Intra-Entity Transfers of Assets Other Than Inventory.” This standard requires recognition of tax consequences in the period in which a transfer takes place, with the exception of inventory transfers. There will be an immediate effect on earnings if the tax rates in the tax jurisdictions of the selling entity and buying entity are different. The new standard is effective for fiscal years beginning after December 15, 2017. We do not expect the adoption of this standard to have a material effect on our financial condition or results of operations. In January 2017, the FASB issued ASU 2017-01, “Business Combinations - Clarifying the Definition of a Business” to clarify the definition of a business with the objective of adding guidance to assist entities with evaluating whether transactions should be accounted for as acquisitions (or disposals) of assets or businesses. The definition of a business affects many areas of accounting including acquisitions, disposals, goodwill, and consolidation. ASU 2017-01 is effective in annual periods beginning after December 15, 2017. We do not expect the adoption of this standard to have a material effect on our financial condition or results of operations. OPERATING SEGMENT INFORMATION We operate three segments: the North Sea, Southeast Asia and the Americas, each of which is considered a reportable segment under FASB ASC 280, “Segment Reporting” . Our management evaluates segment performance primarily based on operating income. Cash and debt are managed centrally. Because the regions do not manage those items, the gains and losses on foreign currency remeasurements associated with these items are excluded from operating income. Our management considers segment operating income to be a good indicator of each segment’s operating performance from its continuing operations, as it represents the results of the ownership interest in operations without regard to financing methods or capital structures. Each operating segment’s operating income (loss) is summarized in the following table, and detailed discussions below. Operating Income (Loss) by Operating Segment North Southeast Sea Asia Americas Other Total (In thousands) Quarter Ended March 31, 2017 Revenue $ 13,995 $ 3,168 $ 7,196 $ - $ 24,359 Direct operating expenses 10,074 2,244 6,857 - 19,175 Drydock expense 2,880 - 22 - 2,902 General and administrative 1,789 760 2,198 10,684 15,431 Depreciation expense 5,618 1,782 5,565 605 13,570 Loss on sale of assets - - 5,273 - 5,273 Operating income (loss) $ ) $ ) $ ) $ ) $ ) Quarter Ended March 31, 2016 Revenue $ 22,932 $ 2,487 $ 13,375 $ - $ 38,794 Direct operating expenses 13,691 2,957 7,087 - 23,735 Drydock expense 837 ) - - 827 General and administrative 2,129 873 2,031 4,755 9,788 Depreciation expense 6,557 2,601 5,968 913 16,039 Impairment charges 1,986 20,169 94,502 - 116,657 Loss on sale of assets - - 4 - 4 Operating income (loss) $ ) $ ) $ ) $ ) $ ) Total Assets March 31, 2017 $ 497,327 $ 156,637 $ 415,897 $ 6,711 $ 1,076,571 December 31, 2016 465,908 158,671 424,398 4,926 1,053,903 At December 31, 2016, we had $371.6 million and at March 31, 2017, we had $358.7 million in long-lived assets attributable to the United States, our country of domicile. 24 ITEM 2. MANAGEMENT'S DISCU SSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements (including the notes thereto) included elsewhere in this report, Part II, Item 1A, “Risk Factors” in this report and our audited consolidated financial statements and the notes thereto, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Item 1A, “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2016. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to GulfMark Offshore, Inc., a Delaware corporation, and its subsidiaries. Overview We provide marine support and transportation services to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport drilling materials, supplies and personnel to offshore facilities, and also move and position drilling structures. A substantial portion of our operations are international. Our fleet has grown in both size and capability, from 11 vessels in 1990 to our present number of 69 vessels, through strategic acquisitions and the new construction of technologically advanced vessels, partially offset by dispositions of certain older, less profitable vessels. As of May 10, 2017, our fleet includes 66 owned vessels, 31 of which are stacked, and three managed vessels. Our results of operations are affected primarily by day rates, fleet utilization and the number and type of vessels in our fleet. Utilization and day rates, in turn, are influenced principally by the demand for vessel services from the offshore exploration and production sectors of the oil and natural gas industry. The supply of vessels to meet this fluctuating demand is related directly to the perception of future activity in both the drilling and production phases of the oil and natural gas industry as well as the availability of capital to build new vessels to meet the changing market requirements. As discussed below, the recent and sustained decline in the price of oil has materially and negatively impacted our results of operations. We also provide management services to other vessel owners for a fee. We do not include charter revenue and vessel expenses of these vessels in our operating results; however, management fees are included in revenue. These vessels are excluded for purposes of calculating fleet rates per day worked and utilization in the applicable periods. All three of our managed vessels are currently stacked. The operations of our fleet may be subject to seasonal factors. Operations in the North Sea are often at their highest levels from April to August and at their lowest levels from December through February. Operations in our other areas, although involving some seasonal factors, tend to remain more consistent throughout the year. Activity in the U.S. Gulf of Mexico may be slower during the hurricane season from June through November, although following a hurricane, activity may increase as there may be a greater demand for vessel services as repair and remediation activities take place. Our operating costs are primarily a function of fleet configuration. The most significant direct operating cost is wages paid to vessel crews, followed by repairs and maintenance. Generally, fluctuations in vessel utilization have little effect on direct operating costs in the short term and, as a result, direct operating costs as a percentage of revenue may vary substantially due to changes in day rates and utilization. 25 In addition to direct operating costs, we incur fixed charges related to (i) the depreciation of our fleet, (ii) costs for routine drydock inspections, (iii) modifications designed to ensure compliance with applicable regulations and (iv) maintaining certifications for our vessels with various international classification societies. The number of drydockings and other repairs undertaken in a given period generally determines our repair and maintenance expenses. The demands of the market, the expiration of existing contracts, the commencement of new contracts, seasonal factors and customer preferences influence the timing of drydocks. As a result of the current market downturn, we have taken some vessels out of service (also referred to as stacking) and deferred a number of drydocks as part of our cost cutting initiatives. The deferred drydocks will eventually be required to be performed prior to returning the vessels to active service. Oil Price Impact Our business is directly impacted by the level of activity in worldwide offshore oil and natural gas exploration, development and production, which in turn is influenced by trends in oil and natural gas prices. In addition, oil and natural gas prices are affected by a host of geopolitical and economic forces, including the fundamental principles of supply and demand. In particular, the oil price is significantly influenced by actions of the Organization of Petroleum Exporting Countries, or OPEC. Beginning in late 2014, the oil and gas industry experienced a significant decline in the price of oil causing an industry-wide downturn that continued into 2017. The decline was in part a result of an OPEC decision to increase production. T he price of oil declined significantly from over $100 per barrel in July 2014 to below $30 per barrel in February 2016. The downturn of the last few years has significantly impacted the operational plans for oil companies, resulting in reduced expenditures for exploration and production activities, and consequently has adversely affected the drilling and support service sector. These changes in industry dynamics decreased demand for offshore supply vessel, or OSV, services and led to an excess number of vessels in all of our operating regions. Although OPEC met in November 2016 and agreed to limit production going forward, day rates have not recovered. In many regions, day rates for OSV services have fallen below the levels needed to sustain our business. Assuming the industry cost structure remains at current levels, many industry observers believe that sustained oil price levels in excess of $60 per barrel are required to return the OSV business to profitability. Going Concern We continued to incur significant losses from operations and had negative cash flows from operating activities for the quarter ended March 31, 2017. We expect to continue to incur losses from operations and generate negative cash flows from our operating activities. These expectations and other liquidity risks described in this report raise substantial doubt about whether we will be able to meet our obligations as they become due within one year after the date of this report. Our consolidated financial statements as of and for the quarter ended March 31, 2017 have been prepared assuming we will continue as a going concern, which contemplates continuity of operations, realization of assets and the satisfaction of liabilities in the normal course of business for the twelve-month period following the date of the consolidated financial statements. However, for the reasons described herein, indebtedness with the stated maturities as summarized in Note 5 to our Consolidated Financial Statements included in Part II, Item 8 of this report is classified as a current liability at March 31, 2017 and at December 31, 2016. 26 We are highly leveraged and had approximately $546.0 million of debt as of March 31, 2017, including $429.6 million outstanding under our unsecured 6.375% senior notes due 2022, or Senior Notes, $72.0 million outstanding under our secured Multicurrency Facility Agreement, dated as of September 26, 2014, as amended, supplemented and/or restated from time to time, with The Royal Bank of Scotland plc, as agent for the lenders, or the Multicurrency Facility Agreement, and $44.4 million outstanding under our secured NOK 600,000,000 Secured Revolving Credit Facility Agreement, dated December 27, 2012, as amended, supplemented and/or restated from time to time, with DNB Bank ASA, or the Norwegian Facility Agreement. See “-Liquidity, Capital Resources and Financial Condition – Resources and Liquidity.” At March 31, 2017, we had approximately $28.1 million of cash on hand. As of May 9, 2017, we had approximately $17.4 million of cash on hand. We are prohibited from borrowing under our Multicurrency Facility Agreement and Norwegian Facility Agreement without the consent of the respective agent or lenders thereunder. We did not pay the $13.7 million interest payment due March 15, 2017 on our Senior Notes. Our failure to pay this amount on April 14, 2017 within the 30-day grace period to make such payment results in an event of default under the indenture governing the Senior Notes, which results in a cross-default under the Multicurrency Facility Agreement and the Norwegian Facility Agreement. While the event of default is continuing under the indenture governing the Senior Notes, the trustee under the indenture or holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes to be due and payable immediately. While the event of default is continuing under the Multicurrency Facility Agreement, the agent thereunder may (and shall if so directed by the majority lenders thereunder), by notice to our Company, declare the loans thereunder, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. While the event of default is continuing under the Norwegian Facility Agreement, the lender thereunder may (and shall if so directed by the majority lenders thereunder), by notice to the borrower thereunder, declare the facility, together with accrued interest and all other amounts outstanding thereunder, to be immediately due and payable. We have entered into forbearance agreements with certain of our principal lenders that provide for limited forbearances for certain limited periods, subject to specified conditions. See “– Liquidity, Capital Resources and Financial Condition – Resources and Liquidity.” As a result of the matters discussed above and in “– Liquidity, Capital Resources and Financial Condition – Resources and Liquidity,” as well as the continued downturn in the oil and gas industry and the decrease in offshore oil and natural gas exploration activities, among others, there exists substantial doubt whether we will be able to continue as a going concern. We are continuing to engage in negotiations and discussions with holders of our indebtedness regarding the terms of a financial restructuring. There can be no assurance, however, that we will be able to negotiate acceptable terms of a restructuring with our creditors or reach any agreement with respect to such a restructuring. If lenders or noteholders accelerate our outstanding indebtedness, our borrowings will become immediately payable and we will not have sufficient liquidity to repay those accelerated amounts. If we are unable to reach an agreement with lenders and noteholders to address any such defaults, we would pursue a full-range of strategic and refinancing alternatives, including a private restructuring of our indebtedness, additional debt or equity financing, assets sales, or a filing under chapter 11 of the U.S. Bankruptcy Code, which could include a restructuring of our various debt obligations. 27 Restructuring Support Agreement Although we have not entered into any written or binding restructuring agreement as of the date of this report, we have reached an agreement in principle on a restructuring support agreement, or the RSA, with holders, or the Noteholders, of approximately 47% of the aggregate outstanding principal amount of our Senior Notes. The negotiated terms of the RSA contemplate that we will file for voluntary relief under chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court in the District of Delaware, or the Bankruptcy Court, on or before May 21, 2017. The RSA also contemplates that, among other things, the Company will commence a $125 million rights offering, or the Rights Offering. We have also reached an agreement in principle with the Noteholders on a backstop commitment agreement, or the Backstop Commitment Agreement, pursuant to which certain of the Noteholders, or, collectively, the Commitment Parties, will agree to backstop the Rights Offering. Both the RSA and the Backstop Commitment Agreement are subject to the negotiation, execution and delivery of definitive documents. There can be no assurance, however, that we will be able to complete a restructuring with our creditors. Thenegotiated terms, which are subject to the negotiation, execution and delivery of definitive documents and will be subject to receiving the requisite vote of creditors and the approval of the Bankruptcy Court, anticipate that, among other things: ● The Company will commencethe $125 million Rights Offering, pursuant to which (subject to limitations regarding the Jones Act described below), eligible Noteholders will have the right to purchase on the effective date, or the Effective Date, of the plan of reorganization contemplated by the RSA, or the Plan, their pro rata share of 60% of GulfMark Offshore, Inc.’s common stock, or as applicable, the Jones Act Warrants (as defined below), or the Reorganized GulfMark Equity, subject to dilution by the Reorganized GulfMark Equity issued or issuable under the proposed management incentive plan, or the MIP, and upon exercise of the Reorganization Warrants (as defined below). The Rights Offering will be backstopped by certain of the Noteholders for a 6.0% commitment premium paid in the form of 3.6% of the Reorganized GulfMark Equity, subject to dilution by the Reorganized GulfMark Equity issued or issuable under the MIP and upon exercise of the Reorganization Warrants. ● Each holder of the Senior Notes will receive (subject to limitations regarding the Jones Act described below) its pro rata share of the Reorganized GulfMark Equity representing in the aggregate 35.65% of Reorganized GulfMark Equity, subject to dilution by the Reorganized GulfMark Equity issuable under the MIP and the exercise of the Reorganization Warrants. ● The Jones Act, which applies to companies that engage in coastwise trade, requires that, among other things, with respect to a publicly traded company, the aggregate ownership of common stock by non-U.S. citizens be not more than 25% of its outstanding common stock. Accordingly, the recipients of common stock pursuant to the Plan or the Rights Offering who are non-U.S. holders may receive warrants to acquire common stock at an exercise price in a minimal amount in lieu of common stock, or the Jones Act Warrants. 28 ● All outstanding common stock of GulfMark Offshore, Inc. will be cancelled and each holder of outstanding common stock of GulfMark Offshore, Inc. will receive its pro rata share of (a) common stock representing in the aggregate 0.75% of the Reorganized GulfMark Equity, subject to dilution by the Reorganized GulfMark Equity issuable under the MIP and the exercise of the Reorganization Warrants, and (b) warrants for 7.5% of the equity in reorganized GulfMark Offshore, Inc., subject to dilution by the Reorganized GulfMark Equity issuable under the MIP, with a 7-year term and with an exercise price based on an equity value of $1 billion, or the Reorganization Warrants. ● The Company will seek to obtain debtor-in-possession financing, or the DIP Facility, pursuant to terms and conditions that are reasonably acceptable to the Company and Requisite Noteholders (as will be defined in the RSA). ● Holders of allowed claims arising under the Company’s proposed DIP facility, administrative expense claims, priority tax claims, other priority claims, and other secured claims of the Company will receive in exchange for their claims payment in full in cash or otherwise have their rights unimpaired under Title 11 of the U.S. Bankruptcy Code. The Company will continue to pay any general unsecured claims in the ordinary course of business. The RSA contemplates certain covenants on the part of the Company and the Noteholders, including that the Noteholders vote in favor of the Plan and otherwise facilitate the restructuring contemplated by the RSA. The RSA also contemplates termination by each party upon the occurrence of certain events, including without limitation the failure of the Company to achieve certain milestones and provides that the treatment of any claims of the syndicate of lenders under the Multicurrency Facility Agreement and the lender under the Norwegian Facility Agreement, respectively, will be reasonably agreed among the Company and the Requisite Noteholders, and could include treatment that would meet the requirements for confirmation of a plan on a non-consensual basis. Backstop Commitment Agreement Although we have not entered into any written or binding restructuring agreement as of the date of this report, we have also reached an agreement in principle with the Noteholders on the Backstop Commitment Agreement, pursuant to which the Commitment Parties willagree to backstop the Rights Offering, or the Backstop Commitments. Pursuant to thenegotiated terms of the Backstop Commitment Agreement, it is expected that each of the Commitment Parties, severally and not jointly, will agree to fully participate in the Rights Offering and purchase the Reorganized GulfMark Equity in accordance with the percentages set forth in the Backstop Commitment Agreement to the extent unsubscribed under the Rights Offering. Thenegotiated terms also contemplate that, to compensate the Commitment Parties for the risk of their undertakings and as consideration for the Backstop Commitments, the Company will pay the Commitment Parties, subject to approval by the Bankruptcy Court, in the aggregate, on the Effective Date, a backstop commitment premium in an amount equal to $7,500,000 in the form of Reorganized GulfMark Equity. Thenegotiated terms of the Backstop Commitment Agreement contemplate that it will be terminable by the Company and/or the Requisite Commitment Parties (as will be defined in the Backstop Commitment Agreement) under several conditions, including failure to achieve certain milestones or the termination of the RSA. The Company will also be required to pay a termination fee in the amount of $7,500,000 in cash to the Commitment Parties if the Backstop Commitment Agreement is terminated for certain events. 29 Critical Accounting Policies There have been no changes to the critical accounting policies used in our reporting of results of operations and financial position. For a discussion of our critical accounting policies see Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Annual Report on Form 10-K for the year ended December 31, 2016. Long-Lived Asset Impairment Our tangible long-lived assets consist primarily of vessels and construction-in-progress. We review l ong-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. We assess potential impairment by comparing the carrying values of the long-lived assets to the undiscounted cash flows expected to be received from those assets. If impairment is indicated, we determine the amount of impairment expense by comparing the carrying value of the long-lived assets with their fair market value. We base our u ndiscounted cash flow estimates on, among other things, historical results adjusted to reflect the best estimate of future operating performance. We obtain estimates of fair value of our vessels from independent appraisal firms. Management’s assumptions are an inherent part of our asset impairment evaluation, and the use of different assumptions could produce results that differ from those reported. Beginning in late 2014, oil prices declined significantly. Prices continued to decline throughout 2015 and into 2016, reaching a low of less than $30 per barrel in the first quarter of 2016. Prices recovered over the remainder of 2016, stabilizing at over $40 per barrel for much of the second and third quarters of 2016 and further increasing to over $50 per barrel in the fourth quarter of 2016. However, prices continue to be volatile and are subject to significant uncertainty. The lower price environment impacted the operational plans for oil companies beginning in late 2014 and consequently adversely affected the drilling and support service sector. The decrease in day rates and utilization for offshore vessels has been significant. In addition, the independent appraisal firms have lowered the fair value estimates related to our vessels in each quarter since the fourth quarter of 2014. As a result of these factors, we have performed a number of reviews for impairment since the fourth quarter of 2014. Based on the triggering events discussed above, we performed an evaluation for impairment for the quarter ended March 31, 2016 and determined that the carrying values of certain of our long-lived asset groups in the Americas and in Southeast Asia were greater than the related undiscounted expected future cash flows. We compared the carrying values of the long-lived asset groups to the fair value provided by the independent appraisal firms and recorded $114.1 million of impairment charges in the first quarter of 2016. The impairment charge consisted of $94.5 million in connection with our long-lived assets in the U.S. Gulf of Mexico, which is part of our Americas segment and included vessels under construction, and $19.6 million in connection with our Southeast Asia segment. We also performed an evaluation for impairment for each of our asset groups in the first quarter of 2017, but determined that the undiscounted expected future cash flows were greater than the carrying value in each group and concluded that no further impairment was indicated. We will continue to monitor the industry for triggering events that could indicate additional impairment. 30 Vessel Component Impairment We have vessel components in our North Sea and Southeast Asia segments that we intend to sell. Based on third party valuations, in the first quarter of 2016 we recorded impairment expense related to these assets totaling $2.6 million, consisting of $2.0 million in the North Sea and $0.6 million in Southeast Asia. Results of Operations The table below sets forth, by region, the average day rates and utilization for our vessels and the average number of vessels owned or chartered during the periods indicated. This fleet generates substantially all of our revenues and operating income or loss. We use the information that follows to evaluate the performance of our business. Three Months Ended March 31, Revenues by Region (000's) (a): North Sea Based Fleet (c) $ 13,995 $ 22,932 Southeast Asia Based Fleet 3,168 2,487 Americas Based Fleet 7,196 13,375 Average Rates Per Day Worked (b): North Sea Based Fleet (c) $ 10,437 $ 14,950 Southeast Asia Based Fleet 5,433 7,070 Americas Based Fleet 8,790 11,365 Overall Utilization (b): North Sea Based Fleet % % Southeast Asia Based Fleet % % Americas Based Fleet % % Average Owned Vessels (d): North Sea Based Fleet (c) 24.7 27.0 Southeast Asia Based Fleet 10.0 13.0 Americas Based Fleet 32.5 30.0 Total 67.2 70.0 (a) Includes owned and managed vessels. (b) Average rate per day worked is defined as total charter revenues divided by number of days worked. Overall utilization rate is defined as the total number of days worked divided by total number of days of availability in the period. (c) Revenues for vessels in the North Sea based fleet are primarily earned in British Pounds Sterling (GBP), Norwegian Kroner (NOK) and Euros, and have been converted to U.S. Dollars (US$) at the average exchange rate for the period. See “- Currency Fluctuations and Inflation” below for exchange rates. (d) Average number of vessels is calculated based on the aggregate number of vessel days available during each period divided by the number of calendar days in such period. Includes owned vessels only, and is adjusted for vessel additions and dispositions occurring during each period. 31 C omparison of the Three Months Ended March 31, 201 7 with the Three Months Ended March 31, For the three months ended March 31, 2017, we had a net loss of $124.8 million, or $4.93 per diluted share, on revenues of $24.4 million. During the three months ended March 31, 2016, our net loss was $91.2 million, or $3.66 per diluted share, on revenues of $38.8 million. Our revenues for the quarter ended March 31, 2017 decreased $14.4million, or 37.2%, compared to the quarter ended March 31, 2016. Average day rates decreased from $12,982 during the first quarter of 2016 to $8,790 during the first quarter of 2017 resulting in a $9.1 million decline in revenue. The continued strength of the U.S. Dollar was responsible for a further revenue decrease of $1.7 million. In addition, during the first quarter of 2016 we received a $6.6 million payment from a customer to cancel a contract. Offsetting these decreases was an increase in utilization of 5.7 percentage points increasing revenue by $2.0 million between the periods. In addition, revenue increased $1.0 million as a result of the delivery of one vessel during the first quarter of 2017 and the full quarter effect of a vessel delivered mid-2016. Our average fleet size decreased, however, due to the sale of four vessels during the second half of 2016 and two additional vessels sold during the first quarter of 2017. The sold vessels had been stacked in the first quarter of 2016, resulting in no revenue effect related to the sale. We had an operating loss of $32.0 million for the three months ended March 31, 2017, compared to a $128.3 million operating loss during the same period of 2016. During the quarter ended March 31, 2016 we recognized impairment charges of $116.7 million. Excluding these charges, the operating loss in the first quarter of 2017 increased $20.4 million compared to the first quarter of 2016. The decrease in revenue was the main reason for the lower operating results. In addition, drydock expense increased $2.1 million and general and administrative expense increased $5.6 million, due largely to higher legal and professional fees in the first quarter of 2017 related to work performed in an effort to find strategic alternatives for the Company. Offsetting these increases was a decrease in direct operating expenses of $4.6 million and depreciation and amortization expense of $2.5 million. The decrease in depreciation and amortization expense was largely due to the asset impairments recognized during 2016. During 2017 we recognized a loss on sale of asset of $5.3 million related to the sale of two vessels. North Sea North Sea revenue decreased $8.9 million, or 39.0%, for the quarter ended March 31, 2017, compared to the same period in 2016. Utilization decreased from 62.2% in the 2016 period to 59.2% in the 2017 period, reducing revenue by $5.4 million. Day rates decreased from $14,950 in the first quarter 2016 to $10,437 in the current quarter, reducing revenue by $2.3 million. The relative strength of the U.S. Dollar caused a decrease in revenue of $1.7 million. Partially offsetting these decreases was an increase in capacity of $0.5 million mainly related to the addition of one new build vessel in early 2017. Operating loss increased from $2.3 million during the quarter ended March 31, 2016 to $6.4 million for the same period in 2017. During the first quarter of 2016 we recognized impairment charges of $2.0 million related to the write-down of vessel components. For the first quarter of 2017, direct operating expenses decreased $3.6 million and general and administrative expenses decreased $0.3 million. Depreciation and amortization expense also decreased $0.9 million due to the sale of a vessel in 2016. Partially offsetting these decreases was an increase in drydock expense of $2.0 million. 32 Southeast Asia Revenue in Southeast Asia increased $0.7 million, or 27.4%, for the quarter ended March 31, 2017 compared to the quarter ended March 31, 2016. The main factor for the increase was significantly higher utilization, increasing from 29.9% during the first quarter of 2016 to 58.1% during the first quarter of 2017, an increase of 28.2 percentage points. This increase contributed $1.1 million to the increase in revenue. Day rates decreased from $7,070 in the first quarter of 2016 to $5,433 in the first quarter of 2017, decreasing revenue by $0.4 million. Operating loss decreased by $22.5 million, from $24.1 million in the first quarter of 2016 to $1.6 million in the same period of 2017. During the first quarter of 2016, we recognized an impairment charge of $20.2 million. Excluding this charge, the decrease in operating loss was $2.3 million. For the first quarter of 2017, direct operating expenses decreased $0.7 million and general and administrative expenses decreased $0.1 million, while depreciation and amortization expense decreased $0.8 million as a result of the long-lived asset impairment recognized in 2016. Drydock expense remained unchanged. Americas Revenue in the Americas decreased $6.2 million, or 46.2%, in the first quarter of 2017 compared to the first quarter of 2016. Day rates decreased from $11,365 during the first quarter of 2016 to $8,790 during the first quarter of 2017, causing a decrease in revenue of $6.4 million. In addition, during the first quarter of 2016 we received a $6.6 million payment from a customer to cancel a contract. Offsetting these decreases was an increase in utilization of 7.6 percentage points. This increase amounted to a $6.2 million increase in revenue. In addition, capacity increased by $0.6 million due to the delivery of a new vessel during 2016. We recorded an operating loss of $96.2 million during the first quarter of 2016 compared to a loss of $12.7 million during the first quarter of 2017. During the 2016 period we recognized impairment charges of $94.5 million. Excluding these charges, the increase in operating loss period over period was $11.0 million. Lower revenue was the primary reason for the increase in operating loss. In addition, general and administrative expenses increased $0.2 million. Partially offsetting this increase were reductions in operating expenses of $0.2 million and depreciation and amortization of $0.4 million. Drydock expense remained unchanged. In addition, during the 2017 quarter we recognized a loss on sale of two vessels of $5.3 million. Other Other income decreased by $20.3 million, from $1.7 million in the first quarter of 2016 to a loss of $18.6 million during the first quarter of 2017. The change is due mainly to a $10.1 million gain related to the purchase in the open market of $20.0 million in face value of our Senior Notes during the first quarter of 2016, and $9.7 million of expense related to amortized debt cost during the first quarter of 2017. Tax Rate Our effective tax rate for the first quarter of 2017 was an expense of (146.6%). This compares to a benefit of 27.9% for the same period in 2016. The change in the effective tax rate from the prior year was primarily attributable to a change in the taxable mix of earnings between our higher and lower tax jurisdictions and recognition of a valuation allowance on certain of our deferred tax assets. 33 Liquidity, Capital Resources and Financial Condition Our ongoing liquidity requirements are generally associated with our need to service debt, fund working capital, maintain our fleet, and, when market conditions are favorable, finance the construction of new vessels and acquire or improve equipment or vessels. Bank financing, proceeds from the issuance of debt and equity, and internally generated funds have historically provided funding for these activities. Internally generated funds are directly related to fleet activity and vessel day rates, which are generally dependent upon the demand for our vessels which is ultimately determined primarily by the supply and demand for offshore drilling for crude oil and natural gas. Industry Conditions The ongoing and sustained decline in the price of oil that began in 2014 has materially and adversely affected our results of operations. These lower commodity prices have negatively impacted revenues, earnings and cash flows, and further sustained low oil and natural gas prices could have a material adverse effect on our liquidity position. This downturn has also impacted the operational plans for the major oil companies, resulting in reduced expenditures for exploration and production activities, and consequently has adversely affected the drilling and support service sector. As a result, we experienced a significant negative impact on day rates and utilization starting in 2015 that is continuing into 2017. In response to the downturn and the lower day rates, we have made changes to our cost structure, particularly to our onshore and offshore compensation and staffing. We are continuing to adjust staffing and compensation levels and more closely control maintenance and outside services costs. We have stacked some vessels, significantly reducing variable costs associated with such vessels. We are required to make expenditures for the certification and maintenance of our vessels. We expect to make $6.2 million in drydocking expenditures during 2017. As a result of the current market downturn we have taken some vessels out of service and deferred a number of drydocks as part of our cost cutting initiatives. The deferred drydocks will eventually be required prior to returning the vessels to active service. During 2015, as a result of the reduction in our revenues, we determined to repatriate all future foreign earnings and $200.0 million of prior earnings of certain of our non-U.S. subsidiaries, thereby reducing our total permanently reinvested earnings. During 2016, we determined to repatriate an additional $40.0 million of prior earnings of certain of our non-U.S. subsidiaries. This resulted in a non-cash tax charge in 2016 of approximately $14.0 million. We have not provided for U.S. deferred taxes on the remaining permanently reinvested earnings of approximately $555.1 million at March 31, 2017.
